OFFlCEOFTHEAmORNEY                GENERALOFTEXAS
                                      AUSI-IN
DDUroGIIUU(
--

    Bonorable E. H. 5ritfin
    county AttorneJr
    Young COtue~
    ~rahem, Texas

    Dear Slrr




    an:
                (I
                ...
                The pertinent parts oi your request




                  "(1) Nay the Co
                                            \                    a&pinion




          Texas,    legally pay th
          monthlr    ax-ottioia 88
          raotr, in relatl



                                                    1~the year 194l.
                                                         pabaed an
                                                    Countr
                                              n Januart,'l9&!,
                                              010 oompensation
                                               1x1 twelve monthly
                                              ihg4 were made by
                                          to whether or not the
                                     ks the nmxlmum allowed by




                         y hi4 offhe.

               "(2) Does the raot that the i3herlrr's olTio4,
          during ths year 1941, earneQ and oolleoted the
          jn~xilnumallowed by law, prohibit the payment ot
          an ex-orrielo ealery during the year 194229
fir-:? Honorable IL H. oriran,           P4g4 p



                     "(3) Lb44 the raot that the deputlea' sala-
                rhea or said offi   wwre paid tram the teea earn4d
                end oolleoted by se14 offioe during the year 1941
                end said ealerles would be paid irom the general
                rund or said County during the y4ar 1942 prohibit
                the payment or an 4x-orri4i0 aelary to the eaid
                Eherirr during the yeas 19423
               >.
            ,'
                     "(4) Doe4 th4 raot that the sh4rirr of Young
                county, Texas, oollroted 4xo41?4 fees during th4
                year 19b1, whloh h4 haa not 4t this time retunded
                unto the Treasurer oi eel6 Oounty prohibit the
                payment to the said Sheriff of 4n 4x-offiolo eela-
                ry during the year 19429
                    (I
                     . . . .(I

                     Article 3895, Vernon~s Annotatrd Civil Statutrcat
          Ir'axaereada:
ii;
,,                   *The Conmlselonere~ Uourt i4 hereby d4barmd
               rrom 4110wlng omp4n4atl0n ror 4x-offioio 44ni044
..             to county orrloial#i rhen the oomp4naation and ex-
-:
;.,‘.          ceaa tees wh%eh they ar4 ~4110w4d to attain shall
               reach the meldmum pr6viaed ror in this oh4pt4r.
2:
;“.
 :             In oaaea where the omnp4naation amI oxoeae tees
.::.
:,..           whloh the 0frioer4 am 4Uow4d    to reta$n,dll.not
               reaoh the ~~xlmuiu provbbd  for in this chapter
               the GoEmLis4ionerki*Gourt shell 4110~ ooqmneation
               ror ex 0rrioio 4enk044 uheu, in their juQm@mt,
               suoh ocxnpensatlon~ls neoeaaarr, provided, fuoh
               compensation ror ex oftiolo  serrioea allowed shell
               not increase the oompeneation of the offioial ba-
               pond the mixhm    oi ooanpeneation ana exooas fee4
               allow44 to be retained by him under this ohapter.
               Provfded,~ however, the br of'fioio herein author-
      .        izob shall be allowe& 01117 after an opportunity
               ror a public hearing and odly upon the afrirmative
               vote or 4t least three membersof the Commissioners*
               aourt . (A4 amendafl Acts 1933, 43rd Leg., p. 734,
                oh. 220, #I7.1"


                    we believe the           0444   of   TaPrant    County, et al wi*
          Salth, et al, 81   s.   w,   (2)     537, an4w4ra        your rlrst qusstlon.
    Honorable E. iL Grirrln, Peg4 3



    wth,   Sherlit  of Tarrant Oowrtr,waa sued by the County ror
    the reoor4ry 0r 0x0044 r4e4 and rorthe roturn 0r #800.00
    previou4lr allowed and paid hti aa ox-officio compenaatlon.
    The Court there eeidr

                "The sherlrr w44 paid in advance in 1928
          by the Commissioners* aourt $800.00 a$ 4x-ofrlol~
          rtms ror sunauoning jurora.   . . That year he mad4
          hi4 maximum compen4atlon 0r *5,QO0.00 sxo1u41~4
          0r that $800.00. In euoh event it ~44 his duty
          tmclor auoh above atatute   to return the #800.00
          to the County. He did not do 40.      Thle holding
          doea not amount to eettlng aalde the judgment or
          the Gommisaioners' Court whioh order44 the $600.00
          paid. w4 aaawne that judgaent  to be valid. By
          th4 aubeequent eventa, to wit, the oolleotlon other-.
          wl44 and thereafter of the maxlmom pay, Mr. Smith
          became obligated to return that mone,J.*

*             W4 beli4~4 it 1~44 thai?einezpz-4444 recognl4ed that
    thy Waurdsrloners* Court could,  In thb oxerolae or ita dla-
    oration, allow ex-offcioio oompeantlen at the begInnIng or
    any time during the par  subject to a final eobouutlng~dt the
    end or the year. Xmr rlrat queatlon 14 anawend In the
    afflrmati*e.

               We do not believe that the colleotiod     or the 4iaxi-
    mm during the year 1941 would rohlbit au 4x-otifolo     allow-
    4nc4 ror 1942. The raot that t 1e office prodUcted surrlolent
    nrentlb in 19U to make the maximum oompenaatlon.for the of-
    rloer 14 no aaauranoe that the inooma from the offlce during;
    19&2 would likewise provide the mexilpumoompmsatlon.      It
    .tol.lowathct your   eeoond queatlon la answered   in the negative.

              In your third question you atate that the deputi44
    were pd.4 from the rees of office during 1941 and are to be
    paid rrom the general rund in 1942 and a4k.U i!uch fact weuld
    prohibit an ox-orrfoio allowance to the Sheriff for 1942.

              Article 6869, Bernon's hnnotated Glvll Statutea pro-
    ride4 for the appointment of deputies Bnd make4 speoitle pro-
    vision ror the payment of their eelerlee out ot the general
    ruBd 0r the 00unty *. . . if In the opinion ot the Gomalesioners*
    Court rees or the Sherirr's orrloe are not eurrioient to jwrtl-
    rfpthe payment of salaries of euch deputies. . .* We assume
BonorebleE. B. Griffin, Page 4


aat the Commleslonere*Court haa so round end ordered. W4
&c not believe this would prohibit the Comairsionera*Court
fi-~mmaking an ex-orfioloellowanoeto the Sherirr. Or oourae
any ex-orflolo alloweuoemust be taken Into aooount et the
end of the year and If such ellowenoe, together tith the rees
of offioe and 4x09~4 reea allowable by law exceed the maximum
provided by law, suoh offleer must return the exoesa thereor
to the County.
           By your fourth questionwe presume that the Sherlk
cclleotedexoeas fees whloh,eddedto the regular lees or or-
floe, exoeeded the mexlmum provided by law during the year
194.l; that suoh facts have been duly reported but tbet he has
not paid the exoesa thereor to the County. It ouch eseumption
14 true, we think It proper to here point out that the County
ha4.m adequate.remedyet law to Bue for a reooverg of the 4x-
0044 teee. See Tarrant County ~6. Bolll4, 76 S. W. (2) 196,
and oaaea there cited and Tarrant County ~4. Smith, supra.
          We rind no Constitutionalor statutory inhlbltlon
egainat the Commlasionera" Gmrt providing an ex-orrlolo al;
lowanos in the lnetent oeae. It 4ufSlo44 to say, however,
that it 14 hardly oonoelreblethat a Goasaisaldners! Court
wtnee-wrn duty it 14 to eoonomlcallyadm%nister.Oountyifnan
ror the pub110 good would 44 ~44 their 414oretionerfpower vt
voting ex-orrlolo compensationror a publico~floial who wmld
~iailor reruae to .aocountror and delitor to the Treaeury auoh
4x0644 reea aa 14 required by Article 3891, Vernon’s Annotated
Gl~ll Statutes.
          W4 thank you ror the epiend3.4brief made a part 4f
your request and ror your expressfon of opinion upon the quee-
tlona presented with which opinior~ we have oonourred.
                                       Your4 very truly
                                  ATTGBBBYGEBEBAL OF TEXAS